Citation Nr: 0406821	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for PTSD, and 
assigned a 50 percent rating.  


FINDING OF FACT

The veteran's PTSD is currently productive of total 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
for the entire rating period. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003, 
effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent a VA examination in May 2002.  It was 
noted that the veteran last job was as an appliance 
technician in 1997, when he got hurt on the job, sustaining 
neck and back injuries.  Examination showed a blunted affect.  
His mood was described as depressed.  Thought processes were 
linear.  There were no loosening of associations or flight of 
ideas.  He denied suicidal or homicidal ideation.  He denied 
hallucinations.  He was alert and oriented times 4.  He had 
normal memory, attention and concentration.  His insight and 
judgment were intact.  Diagnosis was PTSD, chronic and 
severe.  GAF was 40, with best in the past year indicated as 
40.  The examiner stated that the veteran had suffered from 
PTSD for several years which had gone untreated.  The veteran 
presented with an exacerbation of symptoms since an accident 
at work.  

The readjustment counselor from the Vet Center submitted a 
letter in October 2002.  The veteran described an isolated 
lifestyle with few friends.  Most of his social contacts were 
with immediate family.  He reported episodic rage.   He 
described exaggerated startle response.  The counselor noted 
that these symptoms had affected most areas of his life, in 
that the veteran reported a variety of jobs, with most of 
them ending because of the veteran's described inability to 
fit in.  The veteran has never been married, and stated that 
he gave up on relationships about 1989.  His GAF was 45.  

The veteran underwent a VA examination in December 2002.  The 
examiner commented that the veteran was injured in a work 
accident in 1997, and sustained chronic back and neck 
injuries as a result.  He stated that besides chronic pain, 
he had not returned to work as he found that he could not get 
along with supervisors on jobs where he was closely 
supervised.  He stated that he had no close friends, and 
preferred to spend his time alone.  He stated that he went to 
the Veterans Outreach Center once a week.  He stated that he 
saw his son and daughter on weekends, but generally described 
his feelings towards others as detached.  The veteran was 
well-kept.  He was oriented times 4 and appeared to have 
normal memory and good concentration abilities.  He was 
cooperative, well-mannered, and soft spoken.  His eye contact 
was generally good.  His affect was constricted and his mood 
appeared slightly depressed.  He was responsive to questions, 
and his thought processes were logical and linear.  He denied 
psychotic symptoms or any suicidal or homicidal ideation.  He 
reported intrusive thoughts about Vietnam 3-4 times a week.  
He complained of irritability and easily had anger outbursts 
since his car accident.  He had trouble concentrating and 
with memory.  He had trouble returning to sleep if he 
awakened from a noise.  He had hypervigilance and 
hyperstartle responses.  He rated his current level of pain 
as an 8, where 10 was the most severe he had ever 
experienced.  He rated his current depression level as an 8 
of 10.  He denied suicidal ideation.  

Diagnoses were PTSD, chronic, moderate severity, dysthymia, 
and personality disorder.  GAF was 42, with lowest GAF 
equaling 40.  The examiner commented that he viewed the 
veteran as currently unemployable primarily because of his 
chronic pain issue.  He stated that he believed PTSD 
accounted for about 50% of the veteran's occupational 
difficulties and avoidance coping strategies.  He wrote that 
should the veteran's pain level become reduced to a more 
manageable level, he believed that the veteran might be able 
to return to a work setting where he was not under close 
supervision as was the case in the veteran's past job.  

Dr. D. P. submitted a letter in September 2003.  He opined 
that the veteran's PTSD disabled him 75-80 %.  He stated that 
the veteran did not display his symptoms in an extreme or 
histrionic fashion, and that because of that, it might have 
been misleading with regard to how disabled the veteran 
really was.  

The readjustment counseling therapist from the Vet Center 
submitted a letter in August 2003.  He noted that the veteran 
was first seen in February 2002, and was isolated socially 
except for his immediate family relationships, which were a 
source of stress.  He was placed in a weekly counseling 
group.  The counselor stated that the veteran continued to 
suffer from chronic and severe PTSD, and that his symptoms 
affected most areas of life.  He stated that given the 
severity of the veteran's symptoms, it was not possible to 
return to employment.  He stated that in discussing the 
veteran's job history, it was obvious that there had been 
vocational confusion.  The counselor stated that the 
veteran's PTSD seemed to be the major factor operating in 
preventing the veteran from having a career, employment, and 
long-term relationships.  His GAF score was 43

At the September 2003 Travel Board hearing, the veteran 
testified that he lived with his mother and sister.  He 
stated that he was on medication for his PTSD.  He stated 
that he stopped working after sustaining injuries in a 1997 
accident, but that the reason he was not working now was 
because of his PTSD.  He testified that his PTSD got worse 
after the accident.  



Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for his PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 41 and 50 
means that the veteran has either serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of between 31 and 40 means that 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evidence shows treatment and diagnosis of chronic and 
severe PTSD, and that the veteran has not worked since 1997.  
His symptomatology has included blunt affect, depression, and 
exaggerated startle response.  The veteran has consistently 
presented low GAF scores: at a VA examination in May 2002, 
his GAF score was 40; at a VA examination in December 2002, 
his GAF score was 42; and when the veteran was seen at the 
Vet Center, he had scores of 45 and 43.  Whenever a GAF score 
has been provided, he has at least scores indicating either 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  Although it is not 
clear that the veteran's inability to work is solely because 
of his PTSD (the VA examiner in December 2002 wrote that he 
thought the veteran was unemployable primarily because of his 
chronic pain issue), he also assigned a low GAF score of 42.  
Also, the private psychiatrist Dr. D.P. opined that the 
veteran's PTSD disabled him between 75 and 80 percent.  
Finally, the readjustment counseling therapist at the Vet 
Center opined that the veteran's PTSD seemed to be the major 
factor in preventing the veteran from having a career, 
employment, and long-term relationships.  

Based on the totality of the evidence, it is concluded that 
the veteran is not able to maintain employment because of the 
severity of his PTSD.  With resolution of all reasonable 
doubt in the veteran's favor, the evidence shows that it is 
productive of total social and industrial inadaptability so 
as to warrant a 100 percent rating under Diagnostic Code 
9411.  See 38 U.S.C.A. § 5107.

As the veteran has been granted the benefit he was seeking 
(the highest possible initial rating for PTSD), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159.  

ORDER

Entitlement to an initial 100 percent evaluation for PTSD for 
the entire rating period is granted.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



